530 F.2d 3
Augustin R. BOURBOIS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 76--1108Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 16, 1976.

Augustin R. Bourbois, pro se.
Edward B. McDonough, Jr., U.S. Atty., Anna E. Stool, Asst. U.S. Atty., Houston, Tex., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before BROWN, Chief Judge, GEWIN and MORGAN, Circuit Judges.
PER CURIAM:


1
Acting on information provided by a previously reliable informant, Drug Enforcement Administration Agents arrested appellant Augustin Bourbois in Penitas, Texas and seized some three hundred thirty-three pounds of marijuana from his car.  In the United States District Court for the Southern District of Texas, his motion to suppress having been denied, Bourbois was convicted of possessing with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1).  This court summarily affirmed the conviction on appeal in an unpublished decision.


2
Thereafter appellant filed a § 2255 motion to vacate judgment and sentence.  He alleged that the government's failure to provide him with the identity of the informant violated his right of confrontation, was a denial of due process, and constituted plain error.  The district court denied relief.  We affirm.


3
The government is not required to disclose the identity of an informant who is a mere tipster and not an active participant in the offense charged.  United States v. Clark, 482 F.2d 103 (5th Cir. 1973); United States v. Herrera, 455 F.2d 157 (5th Cir. 1972); United States v. Mendoza, 433 F.2d 891 (5th Cir. 1970), cert. denied, 401 U.S. 943, 91 S.Ct. 953, 28 L.Ed.2d 225 (1971).


4
AFFIRMED.



*
 Rule 18, 5th Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir., 1970, 430 F.2d 409, Part I